DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 03/10/2022 were reviewed and are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2016/0114667 A1).
Regarding claim 1, Ikeda et al. discloses a fuel cell vehicle (Title; see also [0032] which describes that a fuel cell stack 16 serves as the battery) comprising:
a fuel cell frame (battery frame 20) comprising an outer frame (collectively upper frame 22 and ductile member 46/40) and an inner frame (core member 30) disposed inside the outer frame (as shown in Figs 1-2), wherein the inner frame is formed in a shape of a partition dividing an inner space surrounded by the outer frame into a plurality of hollows (as shown in annotated Figs 1 and 2 below);
an upper structure (fuel cell stack 16) disposed on the fuel cell frame (as shown in Fig 1); and
a lower structure (lower frame 26) disposed under the fuel cell frame (as shown in Fig 1).
		
    PNG
    media_image1.png
    671
    810
    media_image1.png
    Greyscale




	
    PNG
    media_image2.png
    688
    565
    media_image2.png
    Greyscale



Regarding claim 2, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that the outer frame has a planar annular shape (as shown in Fig 2) surrounding a vertically projecting surface of a cell stack (as shown in Fig 1).
Regarding claim 3, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that a first planar area of the inner space of the outer frame is greater than a second planar area of a vertically projecting surface of a cell stack (as shown in annotated Fig 1 below).

    PNG
    media_image3.png
    520
    508
    media_image3.png
    Greyscale

Regarding claim 5, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that a first thickness of the outer frame is greater than a second thickness of the inner frame in a vertical direction (as shown in annotated Fig 1 below).

    PNG
    media_image4.png
    520
    510
    media_image4.png
    Greyscale


Regarding claim 7, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that the outer frame and the inner frame are formed separately from each other (as shown in Fig 2).
Regarding claim 8, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that the outer frame or the inner frame has a section having a hollow shape (outer frame forms hollow portions, as shown in Fig 1; inner frame forms hollow portions corresponding with the plurality of hollows, as noted above).
Regarding claim 9, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that the outer frame comprises a first coupling part (collar member 56 and/or through hole 56A) configured to be coupled to the upper structure (as shown in Fig 1); and
the upper structure comprises a second coupling part (protruding portion 18 and/or through hole 18A) configured to be coupled to the first coupling part (as shown in Fig 1).
Regarding claim 13, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that a height of a top surface of the outer frame is greater than a height of a bottom surface of the upper structure relative to a ground plane (as shown in annotated Fig 1 below).

    PNG
    media_image5.png
    520
    509
    media_image5.png
    Greyscale


Regarding claim 14, Ikeda et al. discloses all of the claim limitations as set forth above.
Ikeda et al. further discloses that the inner frame comprises a step formed thereon (as shown in Fig 2, inclined wall portions 36 read on “a step”).

Allowable Subject Matter
Claim(s) 4, 6, 10-12, and 15-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reasons for indicating allowable subject matter may be found as set forth previously (see OA dated 12/22/2021.
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant argues (see Remarks pgs. 5-6), that Ikeda et al. discloses that the core member 30 (“inner frame”) is disposed under the upper frame 22 (upper part of “outer frame”) and ductile member 46/40 (lower part of “outer frame”) rather than inside the “outer frame” as recited.
The Examiner respectfully disagrees and submits that, as shown in annotated Fig 1 above, the core member 30 is clearly disposed between the upper frame 22 and ductile member 46/40 in the region of hollows formed by core member 30 (corresponding with region indicated by label 30 in Fig 1).
Applicant further argues (see Remarks pg. 7) that Ikeda et al. fails to disclose that the core member 30 (“inner frame”) is formed in a shape of a partition dividing an inner space surrounded by the upper frame 22 and ductile member 46/40 (“outer frame”) into a plurality of hollows. 
The Examiner respectfully disagrees and submits that, as shown in annotated Figs 1 and 2 above, the core member 30 reasonably partitions an inner space into a plurality of hollows (corresponding with region indicated by label 30 in Fig 1).
Applicant further argues (see Remarks pg. 7) that the battery lower frame 26 of Ikeda et al. may not be disposed under the recited fuel cell frame because the lower frame 26 belongs to the battery frame 20 of Ikeda et al.
The Examiner respectfully disagrees and submits that while Ikeda et al. does describe the “lower structure” as being a lower frame 26, nothing appears to be recited to require structure under which the disclosed upper frame 22 and ductile member 46/40 do not reasonably read on being “an outer frame”.  Accordingly, it is unpersuasive that the disclosed lower frame 26 must necessarily be a part of the recited “outer frame”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	05/11/2022